                                                                     Case 5:20-cv-02855-EGS Document 1 Filed 06/05/20 Page 1 of 11

     J$.\l \llt\ ll~ , 1•11                                                                                                                                                 CIVIl, COVE li S.II EET
      nw     JS 4.1,,v,I .:o\\' I ,htl'! ttllll 1h1 l1tl<'lfll,1ll!llJ ,Hlllllll!C'd hrttffl lWH!H.'r 1((>111(.~ flt)/ hl('f,lt'1'1< r,t It'.<                                                                                                                             ;\!'tel <(tt ,.t ,,( j'!ef,µl,i,0, "' ,,1/wr t"l't'tt "~ h'tjllirttl Pl /41\i, CA(VIJI 4•
      jll\\\ H.lc.! h\ lnrnl ,nk, Ill ~111111 I hi\ h•r111, llfl(lh•I nl I<} l!u: lmh( ml ( Ohkttt'k? 1,f lf!t I f -•:,! \t\U,, ;rt                                                                                                                                     •.tpun,t,.•, q• ( ;, !'(<JHl!(d 1,•1 1!\,• u, ...,, !11,• I kit vt'r,,utt           (Jie              «,r
       1111p,i,c ,,t 1111111111111• lh1• ll\ 11 11,., ~rl , h1 d t.\J I /\'\/1/1 -l 1/11',.<. 11\ 'd l J t ,, ,I U1 f NI• I""' f;
        l. (n) t>LAI Tl FFS
                                       Yl:Sl!ICA Vlt)l II' I IU \'l·llr\

               (h) ~\>11111, ,,11{, \i.kn_.,. nl I 11,1 I 1>1ed l'lainliil                                                                                       lUNn¼
                                                                                  rlh 11'//\I \ /'/1/NII// f,1\/\J                                                                                                                                                                                ••,?''I\ (Jfl 1-t>,J\l!J
                                                                                                                                                                                                                                                                                               ! I l'il\'1•'-Pl\!'s\ IP'I, \~I~ Pf 011'1()(,\tlONut
                                                                                                                                                                                                                                                                                               PH fRAt !Pit \'-PINVU! V!ll

                (C) t\\li.\tlh." }'~ (/.irm Namt\                                       ·bld1~ 1 , \ w1,i J,_.Jt,11huuf Num/1 ,,,J
                                  ll ;\ RSI IA Y SANDI HS. 1'1 .1.l '
                                  100 (l,mh;n C'il) l'ltu11, '-.le 500, <:nrdc11 'il.y,                                                                                  NY l l 5.10
                                  (516) :!Ol-7(100

         ll. BASIS OF JlJRI SDI CTION 11•1r1,, "" "X" 111u11d10, 011/•i
        Ot               \Jil, (11!\i'lmricm
                            Plamht1
                                                                                               .       '        l'c,kml QilrM1011
                                                                                                                   ft rs Um.,t,1Jtf/{'ttl Not a /*..)rt Yi
                                                                                                                                                                                                                               HJ.         en IZf:N,, Hff' or l'R INCIJ'A{. f'i\ l(fH:s
                                                                                                                                                                                                                                         tt-"11/,14.'i~it .:n:.>;.fth:1

                                                                                                                                                                                                                                                                                     l'H
                                                                                                                                                                                                                                                                                         01
                                                                                                                                                                                                                                                                                                                                            t'ho,,,,,, \


                                                                                                                                                                                                                                                                                                             lou>•v•uJ ,tv1 I ,, f'lHH tp,d J-•t,~ ~-
                                                                                                                                                                                                                                                                                                                11l t1u .. u•~"~ lu f .t'1j1'- l,sd"
                                                                                                                                                                                                                                                                                                                                                                1•1 <i1wil"''""/'J.1mtttl
                                                                                                                                                                                                                                                                                                                                                        :n lf • ~ lltit.it,rJ' :v•,-.Jnh
                                                                                                                                                                                                                                                                                                                                                                                    h¥l'
                                                                                                                                                                                                                                                                                                                                                                                    0        I



       02               tJ S Gt"\, <:mme:nt                                                     0,1            l>l\'ersny                                                                                                                                                            OJ             0        lt11   :1•fJof•lt,t~~t ,#J./ l"fuii !p,11 l•J,M. ,,         ()         0;
                              Dcfc1Hfant                                                                          (lf1</lfm,~ ( ·w : nHhtp 'ti l;f1t11~s m                                     1,.,,,1 JIJJ                                                                                                         t,f H,hfH(~ • l,1 Ath<fhc, \r. ,h:

                                                                                                                                                                                                                                         Ci1uc1   ~)f   ~ui.l,Wi.f .:-A ,            0 l                                                                                 ()   (;    0   f,
                                                                                                                                                                                                                                            fow•J>Cww
      IV. NATURE OF SUIT (J'l,K,'<111 "X" m011t/Jnr0,1/1.J
                                        NTIUCT                                                                                                        T RfS
      0 110 lns11rnne•
      0 120 MM1nt
      0 130 Miller Ac t
                                                                                             Pf.RhONAL 11".IIJR\'
                                                                                               ; IO Aorplam,
                                                                                               ) 15 Aorpl;mc Product
                                                                                                                                                                             J'U~SONAL INJl /lW
                                                                                                                                                                 0 J65 P~rsonnl ln;ury -
                                                                                                                                                                        Producl Lmbohly                                                                                                                                                                  P   :'If •ll!
                                                                                                                                                                                                                                                                                                                                                                                                 .
     0 140 Ncgouabk lnstrnrnc111                                                                 Ualnhty                                                         0 367 lkwih Care/                                                                                                                                                           0 41)0 ~!d/o lte11pw,11 1on1nenr


                                                                                                                                                                                                                                                                                                                                                                                                 I'
     0 150 Recovery of OVt'fll")1Ucn1 &                                                       no A~s.a.. 11. Llbd &                                                                Ph,11mm.'C11fic•l                                                                                                                           s             O 11 i) Anhfr,,; t
             Enforcement of Judgmeo1                                                             SJaridtr                                                                          p.,,.,-:,nlll b\JUIY                                                                                                                                      O l !O lianb •nd !l~r,k, "~
     0 1SI Medicare Acl                                                                       JJ0 fc<lcral Employcfi'                                                             Product Liab1! 11y                                                                                                                                        O .J1/) (\,u,mcr~c
     o 152 Recov<:ry Oefaul1«!              or                                                     Loah,l,ry                                                     OJ(,8 A>lx:>los Pcr'S<>loal                                                                                                                                                O lf,Q IJep,,<1, u <>n
                                                                                              ;\40 Marn,c                                                               JnJt1I)' l'rodlltl                                                                                                                                                  O 470 kackto«r h1lhi<rtc.:.f ,md


                                                                                                                                                                                                                                                                                                                                                                                                 i
             Student Loons
               (faclodcs v,1er.111s)                                                          J 4S Marine f'roJ:iet
                                                                                                       L"1b1f1(y
                                                                                                                                                                                  l.lab,hry
                                                                                                                                                                    l'ERSO NA L PltOP ERT\'
                                                                                                                                                                                                                                    t::::::::I]Jl]!g::::::::~t==~~r:r;,;rjt~~:[;[;[1:Il:::::j                                                       Corrnpl (,rg,tJll/.lllOn•
                                                                                                                                                                                                                                                                                                                                            • ·l8H Conwmcr Crc.J,i
     0 I 53 lh-co,-.,y of O,,crpayn1t11t
              of Veteran·, 8endiu                                                             )~0 Mntor Vehicle                                                 O 370 Other Fraud                                                                                                                                                           O 48 5 1 dephMC C,msumu
     0 160 Stockholders' Sou,                                                                3SS M,~m Vtlucle                                                   O 371 Truth iu Lendmg                                                    720 l.aborlManag<ruem                                                                                      Proreci,on Act
     0 190 Olhcr Con It:M:t                                                                        Product Li:ib1h1                                             O )80 Othtf Personal                                                            Rclahot1s                                                                                   O 490 Cabi<:J5Jt rv
                                                                                              36() O!l1rr Penomtl                                                      Pn;,pefly Dainai;c                                                740 Rmlwoy Labor ;\<1                                                                                 8
                                                                                                                                                                                                                                                                                                                                            0 50 ~ccWlll<vC.,mmo<l, 11 ~~
     0 195 Con tra,1 Product Loab1hty
    0 196 Francl,ise                                                                               lnJUt)'                                                      0 J85 Pmpnly Dan,ai;c                                                    751 Family and Med,rnl                                                                                     E«h.inie
                                                                                             362 Personal tn;ury•                                                      l~oduei Ltab1l11y                                                       Lea,·c Ac1                                                                                   0 890 Ot.hct St:W,UH)' A""""'

                                                                                                                                                                                                                                                                                                                                                       ~~/:~::•:;:ir.:~~.:n
                                                                                                 MeJ,c.J M,<l :..:lice                                                                                                                   7')0 Otl I t L ·1                   t                                                              O 8') I Agncultural Acb
    ::::::::::::::::1;;i.,E-;"'-,,;;,,.
                                     .-,.P-,.,R-"'-0;;1c.,'-Esc
                                                             .-·u;;·;:n:;•::::::::::::~;:::::::::;c,.,·"1JvJ1,,,1'."JR;1~<:,:.·"'.1~1.,,_·"'r~s·:::::::::::;:.P"'::.:u"';1s~
                                                                                                                                                                          ·rn;;:"N""'~E;;u~:.l"''"F.
                                                                                                                                                                                                  =."·"'r~r~r;1<;;>"N':", ,."s::::::~:   791 En,;;o;:;;,11~;;;;";~•                                               :x:,:s:u:1T: :s:::::: g::;
                                                                                                                                                                                                                                                                                         ~==:F:F.:o:•.:·1:u:,:L:r:A
    0 210 Lwd Coodcmnatioo                                                                  4,10 Olhtr Civil f! ii:h l,                                                Jl. bt-u Coq>u s:                                                       lnrn111e Sc,c umy ,\ ct                        870 T:1,es (US. PIJint.off                               Ac,
    o 220 Foreclosure                                                                       4,11 Vo1111g                                                          461 Alien Dcta,oec                                                                                                                or Defend.am)
                                                                                                                                                                                                                                                                                                                                            0 896
                                                                                                                                                                                                                                                                                                                                                       ArbJtrauon
    o no Rem L,asc & Ejec1rnco1                                                             44 2 lfo1 pJoymco1                                                    5 10 Mo11on; to V11ca1e                                                                                                     8 71 IRS ··Tiwd Pan}                          0 899       dmmostrau,e f'roccdme
    0 240 Torts 10 Land                                                                     44) J lou Jrng/                                                                   S<:nlwce                                                                                                              26 USC 7609
    O 245 Ton Product Lu,bility                                                                         Acoort1i'ntxfo1w.n,                                       ,Jo (ienc,af                                                                                                                                                                          AnRev,.C\V or Appeal of
    0 290 AJJ Olhc r Real Pro1>c1ty                                                         44 5 Amer ,.ff),<alnl111e, •                                          SU lk:11h l'eroalty                                                             IMMIGRA T ION                                                                                         Agency Oeci<oon
                                                                                                        J:mph))'meof                                                 Olhr: r:                                                            t162 Notnroli 1ati,ui Appli<:HJ()n                                                                 O fJ50 Constuuirnnality of
                                                                                           446 Arner w/O,.'";lb1 lu1cs ~                                          .540 MmHfmrHJs & <)1hcr                                                ,l65 Other lmrn,gra11on                                                                                        St.,lte Statutes
                                                                                               O1her                                                             5SO Civil Rogh u                                                             Ac1io11,
                                                                                           448 l~Jucallon                                                        ~~5       Prit(m Coud111on
                                                                                                                                                                 .~t,() Civ,I flet,untc
                                                                                                                                                                               Cumlit10ns 0 1
                                                                                                                                                                               Coofrnc1ncnt

  V. ORIGIN                   (l'/occ an 'X" m One /lox f/11/y)
         • l Origi nal                O 2 Removed from Slate                                                                        0 J Rcm iuoded fi om                                                             0 4 Rc1n,tllle<J 01                        0 5 '[ rnn sfc,rcd (ooon                  0 6 Moh 1d1 ~1n,t                                0 8 Mulud,,tnct
                     Procc~ding           Coun                                                                                                 Appcll,llc Coull                                                                    Rcopcnctl                                Anolhi.-r D 1.;1nc1               Lmgation ~                                           L1lli:!<Uion -
                                                                                                                                                                                                                                                                            ( •ficq/y!                              Transfer
                                                                                                                                                                                                                                                                                                                                                                   Due·ct File
                                                                                              Cite rhe (JS. Civil S1a1ulc under which you ;ire filmg (h o not cit,:jurl.-.<llctimwl srat111es unless dfrersifyJ

                                                                                               Bnef d~sc rlption of t:til!i.C .                                         15 USC§ J692 - Fair D~bl Collccuon Practices

 vm. REQVESTED JN                                                                           • CHECK IF TI-JJS                                     rs A CLASS A(1'JON                                                                     DEMA:-.'1> $                                                     CHECK YES only if d.:manded in complaint:
                COMPLAINT:                                                                             UNDE R RULE 23, F.R.Cv P.                                                                                                                                                                          .J U RY D E V!At\l) : • Ye s ON,)
                                                                                                  /.)'et! l,1stn,ct1onSJ
IX.            RELATED CASE(S)
               lFANY                                                                                                                                      J U!XiE                                                                                                                              D(X:KET NUMLWR

DA.TE               May 19. 2020                                                                                                                             SIGNATURE OF ATfORJ\F,Y OF                                                                                                                                                  JUN - 5 2020
fOH Ot'FJCt lfSt; OS L \'

   RECl!ll'T# _ _ _ __                                                             A.\ l0l8T                                                                                 APPL\"IJ\G lrP _ _ _ _ __                                                          JU)GI:                                                   ~L,\G JUlKiF
                           Case 5:20-cv-02855-EGS Document 1 Filed 06/05/20 Page 2 of 11
                                                               UNITED STA TES DISTRICT COURT
                                                         FOR THE EASTERN DISTRI CT OF PENNSYLVANIA

                                                                             DESIGNATION FORM
                        (to he used by counsel or prose plaintiff to indicate the category of the case for the purpose of assignmem 10 the appropriate calenda,)

Address of Plaintiff:                                  291 Bainbridge Street, Apt 2B, Brooklyn , New York 11233
A ddress of Defendant:           _________________________                      ___18109
                                       1874 Catasauqua Rpad. Allentown , Pennsylvania ____ _____                                      _:___



Place of Accident, Incident or Transacti on:                                                  Lehigh County, Pennsylvania
                                                           - -- - - - - - - - - - - - - -- - -- - - - - - - - -- - - - -- -- -

RELA TED CASE, IF ANY:

Case Number:                                                       Judge: _ _ _ _ _ _ _ _ _ _ _ _ __                           Date Termi nated:
                       - - - - -- - -- - -- -
Civi l cases are deemed related when Yes is answered to any of the fo llowing questions:

l.      Is this case related to property in cluded in an earl ier numbered suit pending or within one year                        Yes D                   No ~
        previo usly terminated action in this court?

2.      Docs this case involve the same issue of fact or grow out of the same transaction as a prior su it
        pendi ng or within one year prev io usly term inated action in this court?
                                                                                                                                  Yes D                  No ~


J.      Does th is case involve the validity or infringement of a patent already in suit or any earlier
        n umbered case pend ing or withi n one year previously terminated action of this court?
                                                                                                                                  Yes O                   No ~


4.      ls this case a second or successive habeas corpus, social security appeal, or pro sc civi l tights                        Yes D                   No ~
        ca~c fi led by the same indiv id ual?

[ certify that. to my knowledge, the with in case                                              any case now pen ing or within one year previously term inated action in
this court excep t as noted above.

DATE: _ _ _ _ __ _ _ _ __ _ __
                                                                                                                                              Attorney I.D. # (if applicable)


CI VIL : (Place a ✓ in on~ category only)

A.              Federal Question Cases:                                                         B.    Diversity Jurisdiction Cases:



•••      I.
        2.
                Indemn ity Contract. Marine Con tract. and All Other Contracts
                FELA
                                                                                               ••     1.
                                                                                                      2.
                                                                                                            Insurance Contract and Other Contracts
                                                                                                            Airplane Personal Inj ury
        3.  Jones Act-Personal Injury                                                          •      3.    Assau lt, Defamation
•       4.  Antitrust                                                                          •0     4.    Marine Personal Inju ry
••      5. Patent
        6. Labor-Management Relations                                                          ••
                                                                                                      5.
                                                                                                      6.
                                                                                                            Motor Vehicle Personal Injury
                                                                                                            Other Persona l lnju1y (Please specify): _ _ _ _ __ _ _ _
  •     7. Civ il Rights                                                                              7.    Products Liabi lity
 ••     8. Habeas Corpus
        9. Securities Act(s) Cases
                                                                                                •
                                                                                                •
                                                                                                      8.
                                                                                                      9.
                                                                                                            Products Liability - Asbestos
                                                                                                            All other Diversity Cases
  0     10. Social Security Rev iew Cases                                                                   (Please speqfy): _ _ _ _ _ _ __ _ __ _ __ _ _ _
0       11. All otlu:r Federal Question Cases
            (Please specify):                            FDCPA



                                                                                ARBITRATION CERTIFICATLON
                                                      (The effect oftl11s certification is to remove the case from eligibilityfor arbitration.)

 I, _ _ _ _ _ _ __ _ _ _ _ _ _ __ _ _,counsel of record or pro sc plaintiff, do hereby certify:




      •          Pursuant to Local Civ il Rule 53.2. § 3(c) (2), that to the best ofmy knowledge and belief. the damages recoverable in this civil action case
                 exceed the sum or $ 150,000.00 exc lusive of interest and costs:




 DATE:
      •          Relief other than monetary damages is sought.


                                                                                      Si im h~r e if appl 1cabk
                                                                                                                                                    J          - 5 2020
              - - - - - - -- -- - - - - -                                                                    - -- - - -
                                                                             A1torney--a1-Lcn,· -' Pro Se Plaintiff                           Atwmey l.D. # (if applicable;

 NOTE: A irial de novo will be a trial by Jury only if there has been compliance with F.R.C.P. 38.

 Cn·. 604.J [5 W/ 8)
         Case 5:20-cv-02855-EGS Document 1 Filed 06/05/20 Page 3 of 11


                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERl~ DISTRICT OF PENNSYLVANIA
                         CASE MANAGEMENT TRACK DESIGNATION FORM
Yeshica Viquez Rivera                                                         CIVIL ACTION

                          V.

Nationwide Credit, Inc                                                        NO.

 In accordance v,rith the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
 plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
 filing the complaint and serve a copy on all defendants. (See§ l :03 of the plan set forth on the reverse
 side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
 designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
 the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
 to which that defendant believes the case should be assigned.

 SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

 (a) Habeas Corpus- Cases brought under 28 U.S.C. § 2241 through§ 2255.                               ()

 (b) Social Security - Cases requesting review of a decision of the Secretary of Health
     and Human Services denying plaintiff Social Security Benefits.                                   ( )

 (c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )

 (d) Asbestos - Cases involving claims for personal injury or property damage from
     exposure to asbestos.                                                                            ()

 (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
     commonly referred to as complex and that need special or intense management by
     the court. (See reverse side of this form for a detailed explanation of special
     management cases.)                                                                               ( )

 (f) Standard Management - Cases that do not fall into any     OR6f the other tracks .                ( X)
                                             /1/-,-4 /
                                       '>/;,,.:1 /"
  100-,~I ~, 2 oz o
          1          1
                                ___i_;/ ·~ ----_ __
 Date                                Attorney-at-law

                                 ~ b. locr . s,-oss-
 Telephone                           FAX Number


  (Civ. 660) 10/02




                                                                                                           _lJZO
       Case 5:20-cv-02855-EGS Document 1 Filed 06/05/20 Page 4 of 11



                              Civil Justice Expense and Delay Reducti.on Plan
                             Section 1:03 ~ Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

    . (~)         In ~II cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plamt1ff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation fo1m specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

    (c)         The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

     (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40. l and 72.1 , or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                              Civil Justice Expense and Delay Reduction Plan)

     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association oflarge membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters ; actions brought
by individual stockholders; srockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.




                                                                                                   J   r -   5 2020
      Case 5:20-cv-02855-EGS Document 1 Filed 06/05/20 Page 5 of 11




  BARSHAY SANDERS, PLLC
  100 Garden City Plaza, Suite 500
  Garden City, New York 11530
. Tel : (516) 203-7600
. Fax: (516) 706-5055
  Email: Consumer Rights@BarshaySanders.com
  Attorneys.for Plaintiff
  Our File No. : 118999

                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION



  Yeshica Viquez Rivera, individually and on behalf of all
  others similarly situated,                                     Docket No:

                                           Plaintiff,            CLASS ACTION COMPLAINT

                               VS.
                                                                 JURY TRIAL DEMANDED

  Nationwide Credit, Inc.,

                                           Defendant.


        Yeshica Viquez Rivera, individually and on behalf of all others similarly situated
 (hereinafter referred to as "Plaintiff'), by and through the undersigned cow1sel, complains, states
 and alleges against Nationwide Credit, Tnc. (hereinafter refened to as "Defendant''), as follows:


                                         INTRODUCTION
        1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
 15 U.S.C. § 1692 et seq. (the " FDCPA").


                                     JURISDICTION AND VENUE
        2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
 15 U.S.C. § l692k(d).
        3.      Venue is proper under 28 U .S.C. § 139l(b) because a substantial part of the events
 or omissions giving rise to the claim occurred in this Judicial District.


                                                    1
      Case 5:20-cv-02855-EGS Document 1 Filed 06/05/20 Page 6 of 11




          4.     At all relevant times, Defendant conducted business within the State of
Pennsylvania


                                               PARTIES
          5.     PlaintiffYeshica Viquez Rivera is an individual who is a citizen of the State of New
York residing in Kings County, New York.
          6.     Plaintiff is a natural person allegedly obligated to pay a debt.
          7.     Plaintiff is a "consw11er" as defined by 15 U.S .C. § 1692a(3).
          8.     On information and belief, Defendant Nationwide Credit, Inc., is a Pennsylvania
Corporation with a principal place of business in Lehigh County, Pennsylvania.
          9.     Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.    Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.    The principal purpose of Defendant's business is the collection of such debts.
          12.    Defendant uses the mails in its debt collection business.
          13.    Defendant is a "debt collector" as defined by 15 U.S.C. § 1692a(6).


                           ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.    Defendant alleges Plaintiff owes a debt ("the alleged Debt").
          15.    The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          16.    The alleged Debt does not a1ise from any business enterprise of Plaintiff.
          l 7.   The alleged Debt is a "debt" as defined by 15 U.S .C. § l 692a(5).
          18.    At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          19.    At the time the alleged Debt was assigned or othenvise transfened to Defendant for
collection, the alleged Debt was in default.
          20.    ln its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter ("the
Letter") dated July 20, 2019. (A true and accurate copy is annexed hereto as "Exhibit l.")



                                                    2
             Case 5:20-cv-02855-EGS Document 1 Filed 06/05/20 Page 7 of 11




                 21.    The Letter conveyed info1mation regarding the alleged Debt.
                 22.    The Letter is a "communication" as defined by 15 U.S.C. § 1692a(2).
                 23.    The Letter was received and read by Plaintiff.
                 24.    15 U.S.C. § 1692e protects Plaintiffs concrete interests. Plaintiff has the interest
      and right to be free from deceptive and/or misleading communications from Defendant. As set
      forth herein, Defendant deprived Plaintiff of this right.
                 25.    The deprivation of Plaintiffs rights will be redressed by a favorable decision herein.
                 26.    15 U.S.C. § l 692e prohibits a debt collector from using any false, deceptive, or
      misleading representation or means in connection with the collection of any debt.
                 27.    15 U .S.C. § 1692e(10) prohibits the use of any false representation or deceptive
      means to collect or attempt to collect any debt.
                 28.    A debt collection practice can be a "false, deceptive, or misleading" practice in
(_;
__,
.J
a.
      violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
       1692e.
                 29.    A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
       sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
       is inaccurate.
                 30.    A collection letter also violates 15 U.S.C. § 1692e if, it is reasonably susceptible to
       an inaccurate reading by the least sophisticated consumer.
                 31 .   The Letter contains a settlement offer.
                 32.    The Letter states, "American Express® has authorized us to make you a special
       offer."
                 33.    The Letter fwiher states, '"American Express values your previous relationship and
       would like to offer you the oppo1iunity to regain Card Membership."
                 34.    While a settlement offer in and of itself is not improper, such offer runs afoul of the
       FD CPA if it impresses upon the least sophisticated consumer that if he or she does not accept the
       settlement, he or she \Vill have no further opporttmity to settle the alleged Debt for less than the
       full amount.
                 35.    These concerns can be adequately addressed by the debt collector including with
       the offer the following language: "We are not obligated to renew this offer." Evory v. RJM
       Acquisitions Funding L.L.C. , 505 F .3d 769, 776 (7th Cir. 2007).



                                                           3
          Case 5:20-cv-02855-EGS Document 1 Filed 06/05/20 Page 8 of 11




            36.     The phrase "we are not obligated to renew this offer" adequately conveys to the
    least sophisticated consumer that there is a renewal possibility, but also that it is not assured.
            37.     The Letter does not state "we are not obligated to renew this offer," nor does it
    include any kind of substantially similar language.
            38.     The least sophisticated consumer would likely be misled by the settlement offer.
            39.     The least sophisticated consumer would likely be misled in a material way by the
    settlement offer.
            40.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(l0)
    and is liable to Plaintiff therefor.


                                           CLASS ALLEGATIONS
            41.     Plaintiff brings this action individually and as a class action on behalf of all persons
u
i   similarly situated in the State of Pennsylvania.
            42.     Plaintiff seeks to certify a class of:
                          All consumers to whom Defendant sent a collection letter with a
                          settlement offer failing to clarify that it was not obligated to renew such
                          offer, which letter was sent on or after a date one year prior to the filing
                          of this action to the present.

            43.      This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
    thattheCourtawarddamagesasauthorized by 15 U .S.C. § 1692k.
            44.      The Class consists of more than thirty-five persons.
            45.      Plaintiff's claims are typical of the claims of the Class. Common questions of law
    or fact raised by this action affect all members of the Class and predominate over any individual
    issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
    superior to other available methods for the fair and efficient adjudication of this controversy.
            46.      The prosecution of separate actions by individual members of the Class would
    create a risk of inconsistent or varying adjudications with respect to the individual members of the
    Class, and a risk that any adjudications with respect to individual members of the Class would, as
    a practical matter, either be dispositive of the interests of other members of the Class not paity to
    the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
    has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
             4 7.    Plaintiff will fairly and adequately protect and represent the interests of the Class.


                                                         4
       Case 5:20-cv-02855-EGS Document 1 Filed 06/05/20 Page 9 of 11




        48.    The management of the class is not extraordinarily difficult, and the factual and
legal issues raised by this action will not require extended contact with the members of the Class,
because Defendant's conduct was perpetrated on all members of the Class and will be established
by common proof. Moreover, Plaintiff has retained counsel experienced in actions brought under
consumer protection laws.


                                          JURY DEMAND
        49.    Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                   a. Certifying this action as a class action; and

                   b. Appointing Plaintiff as Class Representative and Plaintiffs attorneys as
                   Class Counsel;

                   c. Finding Defendant's actions violate the FDCPA; and

                    d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    e. Granting Plaintiffs attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    f.   Granting Plaintiffs costs; all together with

                    g. Such other relief that the Court detennines is just and proper.
                                                                                     /
 DA TED: May 13, 2020

                                                BARSH; Y,S~,{;8• F L ~
                                                By:
                                                M rssa 1rill
                                                            ✓Y   squire
                                                100 Garden City Plaza, Suite 500
                                                Garden City, New York 11530
                                                Tel: (516) 203-7600
                                                Fax: (516) 706-5055
                                                Mpirillo@barshaysanders.com
                                                Attorneys.for Plaintiff
                                                Our File No.: 118999




                                                    5
       Case 5:20-cv-02855-EGS Document 1 Filed 06/05/20 Page 10 of 11
      PERSONAL AND CONFIDENTIAL
      PO Box 10354
      Des Mo,nes, IA 50306--0354                                    01341


      l l ffil l ~I IIIDlmlJIH                                                                             ACCOUNT BALANCE: $878.33
                                                                                                  ..___A~_IO
                                                                                                           _U_N_T_E_N_C_
                                                                                                                       LO_S_E_
                                                                                                                             D_.:_ __ _ _ _ _, /

       023/A371964107120/2019/NY/1.0l20180115                                                     o Change of address: Prinl New Address en Back

                                                                                                      REMIT TO:

                                                                                                       •1111 1111111•1 111•1•lll•••'''•l'l'1l1•'11l'l•1'"1•1 l 1l1111111 •
                                                                                                                                                            1 1


                                                                                                       NATIONWIDE CREDIT, INC.
                                                                                                       PO Box 14581
           •1•1• 1111 111•1 1•1•111l111 1h11 •11 11l•1111111111l1111111ll1111 111 1                    Des Moines IA 50306-3581
          76737-23A
          Yeshica Viquez
          291 BAIN BRI DGE ST APT 28
          Brooklyn NY 11233-6237

                                                                                                     983 1


                                    ... Please See Reverse Side of This Letter for Important Consumer Information ...
   Please Detach and Return this Stub 1n !he Enclosed Envelope with your Check or Money Order - Make Sure the "Remit to· Address appears mthe Window

                                                                                                           NCIID: ~          983
                              Nationwide Credit, Inc.                                                      Creditor: AMERICAN EXPRESS
                              PO Box 1458 1                                                                Account Number: XXXXXXXXXX01002
                              Des Moines, IA 50306- 3581                                                   Account Balance; $878.33
                              Monday • Friday 8 AM to 6 PM ET 1·800-366-4291
                                                                                                           Date: 07/20/201 9




                                                                   Opportunity to Regain Card Membership
                                                                                Call for Details




Dear YESHICA VIQUEZ,

American Express® has authorized us to make you a special otter. American Express values your previous relationship and would like to offer you
!he opportunity to regain Card Membership. You have been seiected to receive an Optima Card application 1f you pay your balance in full on the
American Express® account referenced above.

After you pay your balance in full, American Express will send you an application for the new Optima Card. Your application will be approved by
American Express unless:

        You have an active bankruptcy at the time of your application.

        You have accepted another offer for an Optima Card account from a different agency or from American Express.

        You have an active American Express account

        American Express determines that you do not have ttie financial capacity to make the minimum payment on this new Optima Card account.

If you'd like to know more about this offer, please cail us at 1-800-366-4291 We are available to assist you Monday - Friday 8 AM lo 6 PM ET

Act now and call us today to make payment arrangements on your account



Sincerety.
MAURICE RICO
Nationwide Credit Inc.

This commun,cat,on is from a debt collector. This is an attempt to collect a debt and any information obtained wili be usec for that purpose.

See Reverse for impor.ant informai:on




                                                                                                                                                                       A37
                                                                                                                                                                    112217
            Case 5:20-cv-02855-EGS Document 1 Filed 06/05/20 Page 11 of 11

                                                                        NOTE CHANGES ONLY

FIRST NAM E
              l. . . ..l.IJTI        I I l i I          I ·L.1 I i I              l ,-J              Ml   I'
                                                                                                          L.J
LAST NAME
              LJ.J _LLI              I I I I I          I I I I I                 I I I
ADDRESS       I ! I I I I            IIIII              II III I                  II II          1   r 1-1·r·r 1 1
              I i I I I I
                  I                  III I I            II III I                  I I I              I I IIIII II                                            I I
CITY          r·T·11-r ·1 ] l LL1 .LI I I l].IJJ                                                               I I I I LI
                                                                                                          HOME PHONE                     --'--J.._J
                                                                                                                                                             II
STATE         []J      ZIP
                           I I I I I i-I I I I I                                                          WORK PHONE    ITU            LI--'--J.._J




              This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will be used for !hat purpose



American Express Pricing and Terms
Annual fee: $49

APR for purchases: Prime Rate+ 14.99%. This APR varies wiU1 the market based on the Prime Rate.
Penalty APR: Prime Rate + 25.99%. This APR varies with the market based on the Prime Rate but will not exceed 29.99%. This APR
will apply to your account if you make one or more late payments or make a payment that is returned unpaid. American Express may
also consider your creditworthiness when applying the Penalty APR to your account.

The funds must clear your bank prior to an application being mailed. This offer is no longer valid if one or more accounts are sent to a
collections agency after the date of this letter.

American Express may change the terms of, or add new terms to, the Cardrnernber Agreement at any time, subject to applicable law.
American Express may apply any changed or new terms to any existing and future balances on your Account, subject to applicable law.
This account is not eligible for Cash Advances or Balance Transfers. This account is not eligible for upgrading or transferring to a different
American Express Card.




New York City Department of Consumer Affairs License Number: 0914159
